Citation Nr: 0636691	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-20 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1974 to 
January 1975, and from November 1975 to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the RO that denied 
service connection for PTSD and schizophrenia.  

The veteran filed a timely Notice of Disagreement (NOD) and 
Substantive Appeal that cited the issue of service connection 
for PTSD only.  The issue of service connection for 
schizophrenia is accordingly not before the Board.  

In his Substantive Appeal, the veteran requested a hearing 
before the Board at the RO, but he failed to report for a 
scheduled hearing in September 2005.  

Because the record did not clearly show that the veteran had 
been afforded adequate notice of the hearing, the Board 
remanded the case to the RO in January 2006 for the purpose 
of scheduling the veteran for another hearing.  Pursuant to 
the Board's remand, the RO scheduled the veteran for another 
hearing before the Board in August 2006, and provided the 
veteran ample notice.  The veteran again failed to appear for 
the hearing, without showing good cause.  

The veteran's request for hearing is accordingly deemed to be 
withdrawn, and the Board will proceed with appellate review 
based on the evidence of record.   



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished, to 
include the special development required when a PTSD claim is 
based on a stressor of alleged physical or sexual assault in 
service.  

2.  The veteran has not submitted information sufficient for 
corroborating his claimed in-service stressful experiences 
and supporting a diagnosis of PTSD.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In a pre-decision letter dated in November 2002, the RO 
advised the veteran that to establish entitlement to service-
connected compensation benefits, the evidence must show an 
injury in service or a disease that began in or was made 
worse during military service, or an event causing an injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease, or event in service.  

The letter discussed the types of medical or lay evidence 
acceptable to support each of these elements, VA's duty to 
assist in obtaining evidence, and when and where to send 
evidence.  

Special development is required when PTSD claim is based on 
stressor of alleged physical or sexual assault.  See YR v. 
West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. 
App. 272 (1999); M21-1, Part III, para. 5.14d; 38 C.F.R. § 
3.304(f)(3).  

Specifically, VA must provide special notice of the types of 
evidence that can support verification of stressors related 
to an in-service physical or sexual assault.  In this case, 
the RO's November 2002 letter included the specialized forms 
and questionnaires for the documentation of assault-related 
stressors required by M21-1.  

The veteran was afforded time to respond before the RO issued 
the April 2003 rating decision on appeal.  The Board 
accordingly finds that he has received sufficient notice of 
the information and evidence needed to support his claim and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the letter cited above and a post-
decision notice letter in March 2004 together satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2004 letter advised the veteran that VA was 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

The March 2004 letter also listed the evidence newly received 
by VA and asked the veteran to provide the necessary contact 
information and authorization for VA to contact any other 
entities having pertinent evidence for inclusion in the 
record.  

The March 2004 letter specifically advised the veteran that, 
if there was any other evidence or information that he 
thought would support his claim, he should let VA know; if 
the evidence or evidence was in his possession, he was asked 
to send it to VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran before and after the rating action on 
appeal.  However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO gave the veteran notice of what was required to 
substantiate the claim on appeal, and he was afforded an 
opportunity to submit such information and/or evidence.  

Following the issuance of the March 2004 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the RO readjudicated 
the claim as reflected in the May 2004 SOC.

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue.  As noted above, the RO's November 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

Finally, the RO sent the veteran a letter in March 2006 
advising him of the fourth and fifth Dingess elements (degree 
of disability, and effective date pertaining to the 
disability).  

Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and personnel records, and 
post-service VA medical records, have been associated with 
the claims file.  Neither the veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that there are any other VA or non-VA medical providers 
having records that should be obtained before the claim is 
adjudicated.  

The veteran has not submitted sufficient detail in regard to 
his claimed in-service stressor to enable VA to submit the 
claimed stressor to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.  Absent 
verification of one or more verified in-service stressors, 
referral for a VA psychiatric examination is not warranted; 
see 38 C.F.R. § 3.159(c)(4)(i).   

Finally, the veteran had requested a hearing before the Board 
in which to present evidence and argument in support of his 
claim, but he failed without explanation to report for two 
scheduled hearings.  His request for hearing is accordingly 
considered to be withdrawn. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for PTSD.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The veteran in this case has been diagnosed with PTSD; see 
e.g. October 2004 letter from VA psychologist R.F.U. 
diagnosing "posttraumatic stress disorder due to sexual 
assault."   The remaining elements required to establish 
service connection are one or more verified in-service 
stressors, and a medical link between the verified 
stressor(s) and the diagnosed PTSD.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

In this case, the evidence does not show, and the veteran 
does not contend, that he engaged in combat.  Instead, he 
asserts that he was sexually assaulted by a noncommissioned 
officer in 1976.  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  
  
The veteran asserts that his in-service stressor consists of 
a sexual assault by an unnamed Master Sergeant at Fort 
Leonard Wood, Missouri, in 1976.  He also asserts that trauma 
resulting from this event caused him to slip into a pattern 
of disciplinary violations for the remainder of his service, 
leading to his eventual discharge.  

As noted, special development required when PTSD claim is 
based on stressor of alleged physical or sexual assault.  See 
YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 
Vet. App. 272 (1999); M21-1, Part III, para. 5.14d; 38 C.F.R. 
§ 3.304(f)(3).  

Specifically, VA must provide special notice of the types of 
evidence that can support verification of stressors related 
to an in-service physical or sexual assault.  In this case, 
the RO sent the veteran a letter in November 2002 asking him 
to provide sufficient details about the alleged sexual 
assault to enable the RO to pursue verification thereof, but 
the veteran did not respond.  

In this case, the veteran's claimed stressor (sexual assault 
in service) has not been objectively verified, and the 
veteran has not provided enough details to reasonably enable 
VA to pursue verification.  Accordingly, the claim for 
service connection for PTSD must be denied.  

The Board also notes that the veteran's account of his 
stressor is not consistent with his personnel record.  

The veteran stated that the trauma surrounding the alleged 
sexual assault in 1976 began his slide into disciplinary 
problems.  In fact, the veteran's disciplinary infractions 
began in December 1975 with charges of failure to repair and 
signing a false official statement, which led to his first 
Summary Court Martial in January 1976.  

Thereafter, he received numerous counselings, another Summary 
Court Martial, company-grade nonjudicial punishment, and 
repeated rehabilitative reassignments.  His discharge in 
November 1976 cites a long-term pattern of malingering, 
shirking, apathy and defective behavior incapable of 
rehabilitation.  

The Board has carefully considered that a VA psychologist 
appears to have accepted the veteran's account of the in-
service assault as credible, and diagnosed PTSD accordingly.  

However, the existence of an event alleged as a "stressor" 
that caused PTSD, although not the adequacy of the event to 
cause PTSD, is an adjudicative, not a medical, determination.  
Zarycki, 6 Vet. App. at 97-8.  

Further, a medical professional's opinion based on a post-
service examination of a veteran is not competent evidence 
that an in-service stressor occurred.  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997); Moreau, 9 Vet. App. at 395-96.  

Finally, the Board notes that just because a physician or 
other health care professional has accepted appellant's 
description of his active duty experience as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Under these circumstances, the Board must conclude that there 
is no verified or verifiable stressor to support the 
diagnosis of PTSD.  Simply stated, the occurrence of none of 
the specific in-service stressful experiences has been 
corroborated by credible evidence, and the record does not 
present any basis for further developing the record in this 
regard.  

Accordingly, the Board finds that the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  

However, absent any credible evidence that a claimed in-
service stressor occurred-an essential criterion for 
establishing service connection for PTSD-that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


